Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 19, 2021

                                       No. 04-21-00131-CV

                                     Sammy Lee WOODS Jr.,
                                           Appellant

                                                 v.

                                    FIREBIRD SFE I, LLC,
                                          Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020CI00620
                            Honorable Aaron Haas, Judge Presiding


                                          ORDER

        The clerk’s record and reporter’s record in this appeal were due on April 5, 2021. TEX.
R. APP. P. 35.1. On April 8, 2021 and April 15, 2021, respectively, the trial court clerk and the
official court reporter responsible for preparing the records filed notifications of late record,
stating that appellant has failed to (1) request preparation of the records in writing and/or (2) pay
or make arrangements to pay the fees for preparing the clerk’s record and reporter’s record. See
TEX. R. APP. P. 35.3(a), (b).

        We therefore ORDER appellant to file written proof in this court no later than ten (10)
days after the date of this order showing that: (1) he has requested that the trial court clerk
prepare the clerk’s record and that the official court reporter prepare the reporter’s record in
compliance with Texas Rules of Appellate Procedure 34.5 and 34.6, respectively; and (2) either
the clerk’s and court reporter’s fees for preparation of the clerk’s record and reporter’s record
have been paid or payment arrangements have been made, or appellant is entitled to appeal
without paying the fees. See TEX. R. APP. P. 34.5, 34.6; 20.1(a); Tex. R. Civ. P. 145.

       If appellant fails to respond within the time provided, the appeal will be dismissed. See
TEX. R. APP. P. 42.3.



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court